DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3 and 8-9, both of claims 2 and 8 recite that the coating time satisfies t ≥ -.0571T + 9.14 for 10ºC ≤ T ≤ 180ºC. however, for the values of T = 161º-180º, the time becomes negative. It is not possible that the coating time is negative time. For the purposes of examination, the time range is being interpreted as being t ≥ 0 for the claimed temperature range. Examiner suggests correcting either the claimed temperature range or correcting the claimed equation.
Regarding claims 4, 6, 10, and 12, the claims all describe a belt layer on an outer circumference side of a carcass layer but then go on to describe the release agent on an inner surface of the tire in a region including the lower portion of the belt layer. It is unclear how the release agent can be disposed both on the inner surface of the tire and on the belt layer if the belt layer is on the outside of the carcass. Examiner suggests correcting this to clarify the release agent is on the inner surface of the tire in an area defined by the ends of the belt portion or something similar. For the purposes of examination, this is being interpreted as the partial region is including anywhere the belt portion is, not that the release agent is physically disposed on the belt portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2011/0056612, made of record on the IDS dated 7/1/2022) modified by Inokuchi (US 2018/0036917, made of record on the IDS dated 7/1/2022), and Park (KR 2005-0051007, see English translation provided.)
Regarding claim 1, Sugimoto meets the claimed, A method for manufacturing a pneumatic tire, the method comprising: vulcanizing a green tire using a bladder (Sugimoto [0074] and [0080] describes molding a pneumatic tire using a bladder) wherein the release agent has a thickness, of 0.1 µm to 100 µm on an inner surface of a tread portion of the pneumatic tire (Sugimoto [0069] describes a release agent coating on the tire is between 0.001 to 0.1 mm or 1 to 100µm.)
Sugimoto [0079] describes a release agent can be applied to the mold but does not specify it is applied to the bladder and does not meet the claimed, vulcanizing a green tire using a bladder having a coating layer formed by a release agent, the release agent on an inner surface of a tread portion of the pneumatic tire. 
Analogous in the field of tire vulcanization and release agents, Inokuchi meets the claimed, vulcanizing a green tire using a bladder having a coating layer formed by a release agent, (Inokuchi [0073] describes placing a green tire in a mold against a bladder coated with a release agent and molding (vulcanizing) with steam and pressure) the release agent on an inner surface of a tread portion of the pneumatic tire after the vulcanization (Inokuchi [0040] describes a little of the coating migrates from the bladder to the tire.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of Sugimoto to include putting release agent on the bladder specifically as described in Inokuchi in order to improve release performance of the tire from the bladder, see Inokuchi [0040].
Neither Sugimoto nor Inokuchi describe the thickness is detected by an electron microscope.
Analogous in the field of tire production, Park describes a known process of measuring a coating layer on a tire using an electron microscope and meets the claimed, detected by an electron microscope (Park page 4, Test Example 2 describes thickness of a coating layer being measured with an electron microscope).
The courts have held that applying a known technique to a known method to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP 2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of forming a release layer as described by Sugimoto with the detecting the thickness via an electron microscope as described in Park in order to achieve the predictable result of measuring the thickness of a layer on a tire thus ensuring quality control of the layer.
Regarding claim 2, Sugimoto does not describe the temperature or time of the coating process ad does not meet the claimed, The method for manufacturing a pneumatic tire according to claim 1, wherein the coating layer is formed on the bladder with a coating time t (hour) and a temperature T (°C) of the coating layer satisfying t ≥ -0.0571 T + 9.14 and 100ºC ≤ T ≤ 180ºC.
Inokuchi further meets the claimed, The method for manufacturing a pneumatic tire according to claim 1, wherein the coating layer is formed on the bladder with a coating time t (hour) and a temperature T (°C) of the coating layer satisfying t ≥ -0.0571 T + 9.14 and 100ºC ≤ T ≤ 180ºC (Inokuchi [0071] describes applying a release agent to a bladder and heating it for several minutes to several hours at 80ºC-250ºC.)
The temperature range in Inokuchi overlaps with the claimed range of 100ºC-180ºC. Inokuchi [0071] also discloses that the temperature is a result-effective variable which affects the reactivity of the components in the release agent and the degradation of the bladder. It would have been obvious to a person of ordinary skill in the art to optimize the coating temperature through routine experimentation in order to arrive at the claimed range such that the components are properly activated but the bladder is not degraded, see MPEP 2144.05.
Regarding claim 3, Sugimoto further meets the claimed, The method for manufacturing a pneumatic tire according to claim 2, the method further comprising: disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein bead cores are embedded in the respective bead portions, (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) bead fillers are disposed on outer circumferences of the respective bead cores, (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a region from a top edge position of one of the bead fillers to an upper edge position of the other one of the bead fillers (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the release agent layer 10 is disposed in an area “including” the region between the bead fillers 8. Examiner notes that “including” is an open-ended term, the partial region must include the area between the bead fillers but is not limited to only that area.)  

    PNG
    media_image1.png
    870
    768
    media_image1.png
    Greyscale

Regarding claim 4, Sugimoto further meets the claimed, The method for manufacturing a pneumatic tire according to claim 2, the method comprising: disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a carcass layer is provided between the bead portions, (Sugimoto [0073] describes a carcass 6 between the bead portions) a belt layer is disposed on an outer circumference side of the carcass layer in the tread portion, (Sugimoto [0073] describes the belt layer 7 on the outside of the carcass) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a lower portion of the belt layer (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the area that the release agent is disposed on “includes” the belt layer 7 area.) Examiner notes that “including” is an open-ended term, the partial region must include the area corresponding to the belt but is not limited to only that area. The mold release layer 10 of Sugimoto is described as being disposed on the inner surface, not on the belt layer, however, this claim is interpreted to mean the area of the belt layer, not that the release agent is touching the belt layer itself, see 112 above.
Regarding claim 5, Sugimoto further meets the claimed, The method for manufacturing a pneumatic tire according to claim 1, the method further comprising disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein bead cores are embedded in the respective bead portions, (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) bead fillers are disposed on outer circumferences of the respective bead cores, (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a region from a top edge position of one of the bead fillers to an upper edge position of the other one of the bead fillers (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the release agent layer 10 is disposed in an area “including” the region between the bead fillers 8.)  Examiner notes that “including” is an open-ended term, the partial region must include the area between the bead fillers but is not limited to only that area.
Regarding claim 6, Sugimoto further meets the claimed, The method for manufacturing a pneumatic tire according to claim 1, the method comprising: disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a carcass layer is provided between the bead portions, (Sugimoto [0073] describes a carcass 6 between the bead portions) a belt layer is disposed on an outer circumference side of the carcass layer in the tread portion, (Sugimoto [0073] describes the belt layer 7 on the outside of the carcass) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a lower portion of the belt layer (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the area that the release agent is disposed on “includes” the belt layer 7 area.)  Examiner notes that “including” is an open-ended term, the partial region must include the area corresponding to the belt but is not limited to only that area. The mold release layer 10 of Sugimoto is described as being disposed on the inner surface, not on the belt layer, however, this claim is interpreted to mean the area of the belt layer, not that the release agent is touching the belt layer itself, see 112 above.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2011/0056612, made of record on the IDS dated 7/1/2022) modified by Inokuchi (US 2018/0036917, made of record on the IDS dated 7/1/2022), Tomoi (US 2009/0114329, made of record on the IDS dated 7/1/2022) and Son (US 2017/0218131, made of record on the IDS dated 7/1/2022.)
Regarding claim 7, Sugimoto meets the claimed, A method for manufacturing a pneumatic tire, the method comprising: vulcanizing a green tire using a bladder (Sugimoto [0074] and [0080] describes molding a pneumatic tire using a bladder.) 
Sugimoto [0079] describes mold releasing agent can also be applied to the mold but does not explicitly describe applying the mold-release agent to the bladder and does not meet the claimed, using a bladder having a coating layer formed by a release agent.
Analogous in the field of tire molding and release agents, Inokuchi meets the claimed, using a bladder having a coating layer formed by a release agent (Inokuchi [0073] describes a bladder with a release agent coating is used to produce pneumatic tires) silicon in the release agent on an inner surface of a tread portion of the pneumatic tire after the vulcanization (Inokuchi [0040] describes a little of the organopolysiloxane release layer is transferred from the bladder to the tire during molding.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the method of applying a release agent to the mold as described in Sugimoto to apply a release agent to the bladder specifically as described in Inokuchi in order to provide release performance without transferring too much release agent to the tire, see Inokuchi [0040].
Sugimoto describes a silicon release agent, see [0087] and Inokuchi describes an organopolysiloxane release agent, see [0040], but neither describe the weight percent of silicon specifically and does not meet the claimed,  0.1 wt.% to 10.0 wt.% on an inner surface of a tread portion of the pneumatic tire.
Analogous in the field of pneumatic tire release coatings, Tomoi meets the claimed, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% (Tomoi [0023]-[0025] describe a release agent with 7.5% by weight silicone) on an inner surface of a tread portion after vulcanization (Tomoi [0005] and [0031] describe the release agent is applied to the inner surface of the tire contacting the bladder.)
It would have been obvious to a person of ordinary skill in the art the combine the mold release agent of Sugimoto with the mold release agent having 7.5% by weight of silicone as described in Tomoi in order to produce a lubricating effect on the inside of the tire, see Tomoi [0008]. 
Sugimoto, Inokuchi, and Tomoi do not teach the silicon amount detected by X-ray fluorescence analysis. Son teaches a silicon-containing resin layer also for use on tires (see Son [0041]) and meets the claimed, detected by X-ray fluorescence analysis (Son [0027] and [0064] teach the silicon weight ratio in a resin can be analyzed using x-ray fluorescence.)
It would have been obvious to one of ordinary skill in the art before the filing date to detect the amount of silicon contained in the release agent layer of Sugimoto/Inokuchi/Tomoi in the manner taught by Son. One would have been motivated to do so to verify that the correct amount of silicon is contained in the deposited release agent layer (i.e. quality control) in order to ensure proper release of the tire from the bladder.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date.  It would have further been obvious to a person of ordinary skill in the art before the filing date to use X-ray fluorescence to detect the amount of silicon with the expectation of success because x-ray fluorescence is a known method of detecting silicon content (see MPEP §2143).
Regarding claim 8, Sugimoto does not describe a coating process time or temperature and does not meet the claimed, The method for manufacturing a pneumatic tire according to claim 7, wherein the coating layer is formed on the bladder with a coating time t (hour) and a temperature T (°C) of the coating layer satisfying t > -0.0571 T + 9.14 and 10°C T < 180°C.
 Inokuchi further meets the claimed, The method for manufacturing a pneumatic tire according to claim 7, wherein the coating layer is formed on the bladder with a coating time t (hour) and a temperature T (°C) of the coating layer satisfying t ≥ -0.0571 T + 9.14 and 10°C ≤ T ≤ 180°C (Inokuchi [0071] describes applying a release agent to a bladder and heating it for several minutes to several hours at 80ºC-250ºC.)
The temperature range in Inokuchi overlaps with the claimed range of 100ºC-180ºC. Inokuchi [0071] also discloses that the temperature is a result-effective variable which affects the reactivity of the components in the release agent and the degradation of the bladder. It would have been obvious to a person of ordinary skill in the art to optimize the coating temperature through routine experimentation in order to arrive at the claimed range such that the components are properly activated but the bladder is not degraded, see MPEP 2144.05.
Regarding claim 9,  Sugimoto meets the claimed, The method for manufacturing a pneumatic tire according to claim 8, the method further comprising: disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein bead cores are embedded in the respective bead portions, (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) bead fillers are disposed on outer circumferences of the respective bead cores, (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a region from a top edge position of one of the bead fillers to an upper edge position of the other one of the bead fillers (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the release agent layer 10 is disposed in an area “including” the region between the bead fillers 8.) Examiner notes that “including” is an open-ended term, the partial region must include the area between the bead fillers but is not limited to only that area. 
Regarding claim 10, Sugimoto meets the claimed, The method for manufacturing a pneumatic tire according to claim 8, the method comprising: disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a carcass layer is provided between the bead portions, (Sugimoto [0073] describes a carcass 6 between the bead portions) a belt layer is disposed on an outer circumference side of the carcass layer in the tread portion, (Sugimoto [0073] describes the belt layer 7 on the outside of the carcass) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a lower portion of the belt layer (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the area that the release agent is disposed on “includes” the belt layer 7 area. Examiner notes that “including” is an open-ended term, the partial region must include the area corresponding to the belt but is not limited to only that area. The mold release layer 10 of Sugimoto is described as being disposed on the inner surface, not on the belt layer, however, this claim is interpreted to mean the area of the belt layer, not that the release agent is touching the belt layer itself, see 112 above.)

Regarding claim 11, Sugimoto meets the claimed, The method for manufacturing a pneumatic tire according to claim 7, the method further comprising: disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein bead cores are embedded in the respective bead portions, (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) bead fillers are disposed on outer circumferences of the respective bead cores, (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a region from a top edge position of one of the bead fillers to an upper edge position of the other one of the bead fillers (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the release agent layer 10 is disposed in an area “including” the region between the bead fillers 8.)  Examiner notes that “including” is an open-ended term, the partial region must include the area between the bead fillers but is not limited to only that area
Regarding claim 12, Sugimoto meets the claimed, The method for manufacturing a pneumatic tire according to claim 7, the method comprising: disposing a pair of sidewall portions on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and disposing a pair of bead portions inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a carcass layer is provided between the bead portions, (Sugimoto [0073] describes a carcass 6 between the bead portions) a belt layer is disposed on an outer circumference side of the carcass layer in the tread portion, (Sugimoto [0073] describes the belt layer 7 on the outside of the carcass) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a lower portion of the belt layer (Sugimoto [0073] describes the releasing agent layer 10 on the tire radial inner surface which is a “partial region” of the inner liner 9, see Figure 1 showing the area that the release agent is disposed on “includes” the belt layer 7 area. Examiner notes that “including” is an open-ended term, the partial region must include the area corresponding to the belt but is not limited to only that area. The mold release layer 10 of Sugimoto is described as being disposed on the inner surface, not on the belt layer, however, this claim is interpreted to mean the area of the belt layer, not that the release agent is touching the belt layer itself, see 112 above.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0042001, see [0064] describing transferring a release layer from a bladder to the green tire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744